Citation Nr: 0903365	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a stomach condition, 
including as secondary to service-connected residuals of 
bilateral inguinal hernia repair.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
veteran's April 2002 claim for service connection for a 
stomach condition, both as secondary to service connected 
residuals of bilateral inguinal hernia repair, and directly, 
respectively.

In his substantive appeal received by the Atlanta, Georgia, 
RO in October 2004, the veteran requested a hearing on appeal 
before a Veterans Law Judge at the RO (Travel Board hearing).  
A VA letter sent to addresses of record, informing the 
veteran that such hearing had been scheduled at the Atlanta, 
Georgia, RO for December 7, 2006, was not returned.  However, 
the veteran failed to appear for the scheduled hearing.  The 
appellant has neither given good cause for his failure to 
appear, nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2008).

In November 2007, the Board remanded the case to the RO for 
additional development.  The case was thereafter returned to 
the Board for further appellate consideration.

In October 2008, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
November 2008.  The VHA report was forwarded to The American 
Legion, who has served as the veteran's representative in 
this appeal.  The American Legion presented additional 
argument later in November 2008.  The case is now ready for 
appellate review.

Additional evidence was also received in December 2008, and 
the appellant waived its review by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board will consider that evidence 
accordingly.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's stomach condition and either his 
time in service, or his service-connected residuals of 
bilateral inguinal hernia repair.


CONCLUSION OF LAW

The veteran's stomach condition was neither caused nor 
aggravated by his time in service, or by service-connected 
residuals of bilateral inguinal hernia repair.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated January 2003 and December 2003, provided to the 
veteran before the January 2003 and February 2003 rating 
decisions and the September 2004 supplemental statement of 
the case, respectively, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The December 2003 letter 
also informed the veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in December 2007, and his medical records were reviewed by a 
VHA specialist in November 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in March 2006.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The veteran contends that he is entitled to service 
connection for a stomach condition, as secondary to his 
service-connected residuals of bilateral inguinal hernia 
repair.  In his April 2002 claim, the veteran stated that he 
was experiencing stomach problems, including severe 
indigestion and pain, as secondary to his service-connected 
residuals of bilateral inguinal hernia repair.

In his February 2003 notice of disagreement, the veteran 
first stated that he took Motrin and other pain medications 
from 1967 to 1993.  Second, the veteran stated that, contrary 
to a statement in the January 2003 rating decision, he was 
not given an x-ray of his esophagus at his October 2001 VA 
examination.  Third, the veteran stated that he had evidence 
of a diagnosis of a hiatal hernia from January 2003.  The 
Board notes that the veteran's other statements in his notice 
of disagreement were requests for evidence, and a reference 
to the effective date for a service-connected condition.

In an undated statement entitled "Appeal Status Election 
Form," the veteran stated that he has been taking Motrin 
"since 1967 after the botched surgery."

The veteran asserted both direct and secondary theories of 
entitlement to service connection for his stomach problems in 
a February 2008 statement.  With respect to a direct 
connection, the veteran stated that "my stomach disorder 
actually started when I was stationed in Remote desolate 
Alaska for 18 months.  That environment caused me to try and 
drink alcohol which I had never done before and caused me to 
throw up nearly every time I drank.  That was the beginning 
of my stomach disorder."  The veteran also stated that his 
stomach disorder resulted from residuals of his inguinal 
hernia surgery.  Specifically, he stated that "I took Motrin 
for nearly thirty years, which further irritated my 
stomach."

The veteran's service treatment records show no evidence of a 
stomach condition in service beyond the 1965 right hernia 
repair, for which the veteran is already service-connected.

In his November 1962 enlistment examination, the veteran was 
found on clinical evaluation to have a normal abdomen and 
viscera.  In his December 1962 enlistment report, the veteran 
checked a box indicating that he never had, and did not have, 
stomach, liver or intestinal trouble.

In his November 1966 discharge examination, the veteran again 
checked a box indicating that he never had, and did not have, 
stomach, liver or intestinal trouble.  He further stated 
that, as far as he knew, he was in good health.  On clinical 
examination of the veteran's abdomen and viscera, the 
clinician noted a surgical scar measuring 2 inches on the 
right lower quadrant (RLQ) of his abdomen, which was well-
healed, with no sequelae (WHNS).  The clinician noted that 
the surgical scar was from a 1965 right hernia repair.  He 
further noted that the veteran denied any other significant 
medical or surgical history with respect to his stomach.

In July 2000, the veteran was provided with a VA examination 
to determine whether the pain in his pelvis, testicles, and 
perineum were residuals of his left inguinal hernia repair.  
The VA examiner found that the veteran's pain was caused when 
the veteran "increase[ed] intraabdominal pressure by 
straining for a bowel movement."  The VA examiner further 
found that the veteran "may have some fibrosis over the 
inguinal ligaments that can cause these...symptoms."  The VA 
examiner also found that the veteran "essentially has no 
significant other medical problems."  In part on the basis 
of that opinion, the veteran was granted service connection 
for residuals of his left inguinal hernia in a September 2000 
rating decision.

In October 2001, the veteran was provided with another VA 
examination.  The veteran reported having pyrosis (heartburn) 
and symptoms of reflux in 1969 or 1970.  He further stated 
that he began taking over-the-counter antacids, and that a 
doctor prescribed "something like Maalox" in the 1970's.  
The veteran also reported being prescribed Zantac by a VA 
doctor in 1998.  On examination, the VA examiner found that 
the veteran had a negative upper gastrointestinal (GI) tract, 
no reflux, and no hiatal hernia.

In December 2002, a VA clinician diagnosed the veteran with 
Helicobacter pylori (H. pylori), a bacteria which resides in 
the stomach and duodenum.  The clinician prescribed 
medication for the veteran, who noted that his stomach was 
aching and cramping.

In January 2003, a VA radiologist diagnosed the veteran with 
a small hiatal hernia, and moderate gastritis (inflammation 
of the lining of the stomach).

In December 2003, a VA physician diagnosed the veteran with 
dyspepsia (indigestion) with frequent pyrosis, chronic 
constipation, and gastroesophageal reflux disease (GERD).

The veteran was provided a VA examination in December 2007, 
to determine whether his stomach condition was caused or 
aggravated by his service-connected residuals of bilateral 
inguinal hernia repair, or otherwise caused by his time in 
service.  The VA examiner reviewed the claims file.  The VA 
examiner found that the veteran had a history of gastritis in 
2003, but that it had resolved, and there was no objective 
evidence of active gastritis on examination.  The VA examiner 
also found that the veteran had been diagnosed with a hiatal 
hernia with GERD in 2003, and that he remained on treatment 
for those conditions.  The VA examiner concluded that the 
"Veteran's Hiatal Hernia (per Upper GI 2003) with GERD...is 
not caused by or related to the veteran's service-connected 
residuals of bilateral inguinal hernia repair or related in 
any way to active military service."  In his rationale, the 
VA examiner explained that the veteran's separation 
examination of November 1966 was silent for any stomach 
complaint.  The VA examiner also stated that the November 
1966 separation examination showed a normal abdomen and 
viscera; in fact, the separation examination showed an 
abnormal abdomen and viscera.  However, the separation 
examination clinician noted that the veteran had a surgical 
scar measuring 2 inches from a right hernia repair on the 
right lower quadrant (RLQ) of his abdomen, which was well-
healed, with no sequelae (WHNS).  The November 1966 
separation examination clinician further noted that, other 
than the well-healed surgical scar, the veteran denied any 
significant medical or surgical history with respect to his 
stomach at separation from service; indeed, the veteran had 
described his health as being good.  In this respect, the 
December 2007 VA examiner was correct in noting that the 
veteran's separation showed an essentially normal abdomen and 
viscera with respect to the condition at issue in his 
examination.  The December 2007 VA examiner also explained 
that "there is no medical literature that supports a nexus 
between inguinal hernia repair and GERD/hiatal hernia."

In the veteran's undated "Appeal Status Election Form," he 
stated that he has been taking Motrin "since 1967 after the 
botched surgery."  Additionally, in a February 2008 
statement, the veteran asserted that his stomach disorder 
resulted from residuals of his inguinal hernia surgery.  
Specifically, he stated that "I took Motrin for nearly 
thirty years, which further irritated my stomach."  In 
October 2008, the Board sent the veteran's case to the VHA 
for an expert medical opinion to determine whether taking 
Motrin, an ibuprofen, since 1967 would be as likely as not 
the cause of the veteran's GERD and/or hiatal hernia.

In November 2008, the VHA expert physician reviewed the 
veteran's claims file.  He first noted that the veteran could 
not have been taking any form of ibuprofen since 1967, 
because it was not available in the United States before 
1974.  Second, he noted that ibuprofen/Motrin did not cause 
the veteran's hiatal hernia, because nothing in the medical 
literature supports a nexus between ibuprofen/Motrin and 
hiatal hernias.  The VHA expert also opined that 
ibuprofen/Motrin could have aggravated the symptoms of the 
veteran's GERD, but that it did not cause the veteran's GERD.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the clinicians cited above are so 
qualified, their medical opinions constitute competent 
medical evidence.  Moreover, review of the claims folder is 
significant since opinions provided are based on the correct 
facts.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA has provided qualified clinicians to examine every theory 
advanced by the veteran relating his current stomach 
problems, GERD and/or hiatal hernia to his service, and to 
his service-connected residuals of bilateral inguinal hernia 
repair.  The qualified clinicians found no basis for his 
assertion that his stomach problems, GERD and/or hiatal 
hernia were related to the residuals of bilateral inguinal 
hernia repair, his ibuprofen/Motrin consumption following the 
inguinal hernia repair, or to any event in service, including 
his alcohol consumption while stationed in Alaska.  Moreover, 
the veteran has presented no qualified medical opinion 
relating his current stomach problems, GERD and/or hiatal 
hernia to his service, or to his service-connected residuals 
of bilateral inguinal hernia repair.

In his February 2003 notice of disagreement, the veteran 
stated that he was not given an x-ray of his esophagus at his 
October 2001 VA examination.  Based on the evidence of 
record, the veteran appears correct on that point.  However, 
at most, this suggests that the veteran may have had an 
esophageal condition in October 2001; it does not suggest a 
link between the veteran's esophageal or stomach condition 
and his time in service, on either a direct or secondary 
basis.  Thus, it is insufficient to support a grant of 
service connection.

In a December 2008 letter, the veteran argued that, from 1967 
to 1996, not 1993, he "took all types of over the counter 
stomach and pain medications in order to work."  Even if the 
veteran's stomach and pain medications were not limited to 
ibuprofen/Motrin, and even if he took them for an additional 
three years, he has not provided any medical evidence showing 
how those medications could have caused his current stomach 
problems, GERD and/or hiatal hernia.  

By contrast, a VHA expert physician has determined that 
nothing in the medical literature supports a nexus between 
ibuprofen/Motrin and hiatal hernias.  If, instead, the 
veteran is making that representation in order to show that 
he has had stomach problems since 1967, his representation is 
unavailing, both because his active service concluded in 
December 1966, and because the contemporaneous evidence and 
his November 1966 discharge examination shows that the 
veteran stated that he was in good health, and checked a box 
indicating that he never had, and did not have, stomach, 
liver or intestinal trouble.  

Because the law presumes the regularity of the administrative 
processes in the absence of clear evidence to the contrary, a 
claimant has the burden to produce evidence contradicting his 
discharge examination.  Leonard v. Brown, 10 Vet. App. 315, 
316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The appellant's 
mere contention may be insufficient to counter the separation 
findings.  See YT and Ashley, supra.  In this case, the 
veteran has failed to provide any evidence to substantiate 
his allegation that his stomach problems began in service.  
Consequently, the Board finds the veteran's separation 
examination more probative than the veteran's recent 
statements to the contrary.  See also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).

Also in his December 2008 letter, the veteran argued that a 
"job nurse" told him that he had a naval hernia in 1998 or 
1999.  Although the veteran's first diagnosis of record for a 
naval hernia was in January 2003, the Board does not dispute 
the veteran's contention that he was diagnosed with a naval 
hernia in 1998 or 1999.  However, since the veteran's service 
concluded in December 1966, and since he has provided no 
medical evidence linking his ostensible 1998 or 1999 
diagnosis of a naval hernia to either his time in service, or 
to his service-connected residuals of bilateral inguinal 
hernia repair, that 1998 or 1999 diagnosis is not sufficient 
to support a grant of service connection.  Indeed, the lack 
of any objective evidence of complaints, symptoms, or 
findings of a disability for many years after the period of 
active duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 32 
year period between the veteran's December 1966 separation 
from active service and his alleged 1998 initial diagnosis of 
a hiatal hernia suggests that his hiatal hernia is not 
connected to his time in service.


Also in his December 2008 letter, the veteran argued that 
"upon discharge I was not even checked for a hernia even 
though I had had hernia surgery approx[imately] one year 
before separation."  Again, while the Board does not deny 
this contention, it is insufficient to uphold a grant of 
service connection.  First, as noted above, the veteran 
reported at his November 1966 separation examination that he 
was in good health, and he checked a box indicating that he 
never had, and did not have, stomach, liver or intestinal 
trouble.  Second, even if accurate, the absence of a complete 
separation examination does not, without more, entitle the 
veteran to a grant of service connection.

With respect to the veteran's own contention that his current 
stomach problems, GERD and/or hiatal hernia are related to 
his time in service, because of his alcohol consumption in 
service, or because of his service-connected residuals of 
bilateral inguinal hernia repair, his opinion is less 
persuasive than the VA clinicians' professional medical 
opinions.  As a layperson with no apparent medical expertise 
or training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Where, as here, the 
determinative issue involves medical causation, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of a stomach 
condition, including as secondary to service-connected 
residuals of bilateral inguinal hernia repair; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.




ORDER

Service connection for a stomach condition, including as 
secondary to the veteran's service-connected residuals of 
bilateral inguinal hernia repair, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


